DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 JUL 2022 has been entered.

 Response to Amendment
Examiner notes the amendment filed 20 JUL 2022.  The amendment has been entered.
The status of the claims is as follows:
Claims 1-20 are canceled.
Claims 21-28 are pending.
Claims 27-28 are new.

Claim Objections
Claims 27-28 are objected to because of the following informalities:  The claims separately recite the term “a pule width duration” at Line 2 thereof.  The specification provides support for a pulse width with corresponding units at e.g. Page 13 Line 10 of the specification. Appropriate correction is required.
For the purposes of applying art to Claims 27-28, Examiner will treat any otherwise commensurate pulse with a duration in the claimed time range as reading on the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Miller ‘976 (U.S. PGPub 2014/0137976).
Claim 21 – Miller ‘976 discloses a process for the deposition of a fluoro-organosiloxane coating (PG 0006, carbo-siloxane; PG 0024, organosilane component precursors; PG 0046, presence of oxygen-trimethylsilyl structures in deposited coating; PG 0004, fluorine-substituted materials known as suitable for the purpose), comprising:
providing a process chamber including one or more tubular substrates and an electrode positioned in said tubular substrate (PG 0025 – 0028; the ends of a tubular structure are sealed and vacuum is pulled inside the tubular structure to deposit a coating on the inside thereof; this makes the tubular structure a process chamber which consists of a tubular substrate; consisting of falls within the range of including; electrode disclosed at PG 0028);
reducing pressure in said process chamber to a first pressure in the range of 1*10^-1 Torr to 1*10^-7 Torr (PG 0027, disclosed range encompasses claimed range; Overlapping ranges are prima facie evidence of obviousness.  It would have been obvious to one having ordinary skill in the art to have selected the portion of the disclosed pressure range that corresponds to the claimed range.  In re Malagari, 182 USPQ 549 (CCPA 1974); 
introducing hexamethyldisiloxane (HDMS) precursor (PG 0024) at a flow rate in grams per hour (g/hr) (PG 0033, if the gas is introduced it necessarily has a flow rate); 
introducing hexafluoropropylene oxide (HFPO precursor (PG 0024) at a flow rate in standard cubic centimeters per minute (sccm) (PG 0024; if the material is a precursor, it must be introduced; if it is introduced, it necessarily has a flow rate);
setting a flow rate ratio of HMDS to HFPO (this is inherent from above; if both gases are introduced a flow rate ratio between them necessarily exists); 
applying a pulsed DC voltage to said tubular substrate (PG 0029); and
depositing a fluoro-organosiloxane coating on said tubular substrate (PG 0033 in view of PG 0024 which teaches combined precursors) wherein said fluoro-organosiloxane coating exhibits a water contact angle in oil (WCA/O) of 159o to 168o (PG 0021 and Claim 1 of the reference discloses 120 degrees or greater; Overlapping ranges are prima facie evidence of obviousness.  It would have been obvious to one having ordinary skill in the art to have selected the portion of the disclosed WCA/O range that corresponds to the claimed range.  In re Malagari, 182 USPQ 549 (CCPA 1974)).
Miller ‘976 does not expressly teach a flow rate ratio of HMDS to HFPO set at 1.25 (g/(hr-sccm)).  PG 0022 teaches that controlling the presence of certain chemical structures in the deposited film aids in controlling hydrophobicity; controlling the relative amount of precursors with desired structures necessarily controls the presence of the desired chemical structures in the deposited film.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to control the chemical composition of the gases in the chamber to provide desired chemical structures for desired hydrophobic properties in the deposited film.  See MPEP 2144.05(II)A.
Claim 22 – Miller ‘976 teaches the process of claim 21 wherein said coating requires less than 0.06 MPa of shear pressure to dislodge a water-ice droplet adhered to a surface of said coating (PG 0036 expressly teaches at least 0.001 MPa and more broadly teaches an overlapping range.  Overlapping ranges are prima facie evidence of obviousness.  It would have been obvious to one having ordinary skill in the art to have selected the portion of the disclosed shear pressure range that corresponds to the claimed range.  In re Malagari, 182 USPQ 549 (CCPA 1974)).
Claim 23 – Miller ‘976 teaches the process of claim 21 wherein said coating includes at least –Si-O-Si- and -Si-CH2-Si- domains (PG 0046).
Claim 24 – Miller ‘976 discloses a process for the deposition of a fluoro-organosiloxane coating (PG 0006, carbo-siloxane; PG 0024, organosilane component precursors; PG 0046, presence of oxygen-trimethylsilyl structures in deposited coating; PG 0004, fluorine-substituted materials known as suitable for the purpose), comprising:
providing a process chamber including one or more substrates to be coated within said process chamber where said substrate is the anode or cathode of an electrical circuit (PG 0025 – 0028; the ends of a tubular structure are sealed and vacuum is pulled inside the tubular structure to deposit a coating on the inside thereof; this makes the tubular structure a process chamber which includes a tubular inner surface which is to be coated and is within said tubular structure; consisting of falls within the range of including; tubular structure is connected to the power supply at PG 0029 and operates in tandem with a manifold disclosed as an electrode at PG 0028; as such, the tubular substrate is acting as one of either a cathode or an anode);
reducing pressure in said process chamber to a first pressure in the range of 1*10^-1 Torr to 1*10^-7 Torr (PG 0027, disclosed range encompasses claimed range; Overlapping ranges are prima facie evidence of obviousness.  It would have been obvious to one having ordinary skill in the art to have selected the portion of the disclosed pressure range that corresponds to the claimed range.  In re Malagari, 182 USPQ 549 (CCPA 1974); 
introducing hexamethyldisiloxane (HDMS) precursor (PG 0024) at a flow rate in grams per hour (g/hr) (PG 0033, if the gas is introduced it necessarily has a flow rate); 
introducing hexafluoropropylene oxide (HFPO precursor (PG 0024) at a flow rate in standard cubic centimeters per minute (sccm) (PG 0024; if the material is a precursor, it must be introduced; if it is introduced, it necessarily has a flow rate);
setting a flow rate ratio of HMDS to HFPO (this is inherent from above; if both gases are introduced a flow rate ratio between them necessarily exists); 
applying a pulsed DC voltage to said tubular substrate (PG 0029); and
depositing a fluoro-organosiloxane coating on said tubular substrate (PG 0033 in view of PG 0024 which teaches combined precursors) wherein said fluoro-organosiloxane coating exhibits a water contact angle in oil (WCA/O) of 159o to 168o (PG 0021 and Claim 1 of the reference discloses 120 degrees or greater; Overlapping ranges are prima facie evidence of obviousness.  It would have been obvious to one having ordinary skill in the art to have selected the portion of the disclosed WCA/O range that corresponds to the claimed range.  In re Malagari, 182 USPQ 549 (CCPA 1974)).
Miller ‘976 does not expressly teach a flow rate ratio of HMDS to HFPO set at 1.25 (g/(hr-sccm)).  PG 0022 teaches that controlling the presence of certain chemical structures in the deposited film aids in controlling hydrophobicity; controlling the relative amount of precursors with desired structures necessarily controls the presence of the desired chemical structures in the deposited film.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to control the chemical composition of the gases in the chamber to provide desired chemical structures for desired hydrophobic properties in the deposited film.  See MPEP 2144.05(II)A.
Claim 25 – Miller ‘976 teaches the process of claim 24 wherein said coating requires less than 0.06 MPa of shear pressure to dislodge a water-ice droplet adhered to a surface of said coating (PG 0036 expressly teaches at least 0.001 MPa and more broadly teaches an overlapping range.  Overlapping ranges are prima facie evidence of obviousness.  It would have been obvious to one having ordinary skill in the art to have selected the portion of the disclosed shear pressure range that corresponds to the claimed range.  In re Malagari, 182 USPQ 549 (CCPA 1974)).
Claim 26 – Miller ‘976 teaches the process of claim 24 wherein said coating includes at least –Si-O-Si- and -Si-CH2-Si- domains (PG 0046).

Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Miller ‘976 as applied to claims 21 and 24 above, and further in view of Anders (“Physics of arcing, and implications to sputter deposition”, Proceedings of the 5th ICCG, Saarbruecken, 2004, accessed online 24 AUG 2022).
Claim 27 – Miller ‘976 teaches the process of claim 21 wherein the pulsed DC voltage is applied at a pulse width frequency of 1.0 kHz, a pulse width duration of 20 microseconds, a pulse width voltage of 1.2 or 0.75 kV (PG 0034 discloses ranges of 0.5 – 5 KHz, 1-100 microseconds, and 0.5 – 10 kV separately for these three values.  In the cases where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See further MPEP 2144.05(I).  Miller ‘976 does not disclose a current for the plasma generation process.  Anders discloses generally that plasma discharges are characterized by their current and voltage characteristics (Page 1, last paragraph).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Miller ‘976 to select a pulse width current commensurate with the desired plasma discharge regime, as Miller ‘976 discloses a plasma deposition process with given voltage parameters and Anders teaches that control of voltage and current parameters controls the mode of deposition in a plasma deposition process.
Claim 28 – Miller ‘976 teaches the process of claim 24 wherein the pulsed DC voltage is applied at a pulse width frequency of 1.0 kHz, a pulse width duration of 20 microseconds, a pulse width voltage of 1.2 or 0.75 kV (PG 0034 discloses ranges of 0.5 – 5 KHz, 1-100 microseconds, and 0.5 – 10 kV separately for these three values.  In the cases where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See further MPEP 2144.05(I).  Miller ‘976 does not disclose a current for the plasma generation process.  Anders discloses generally that plasma discharges are characterized by their current and voltage characteristics (Page 1, last paragraph).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Miller ‘976 to select a pulse width current commensurate with the desired plasma discharge regime, as Miller ‘976 discloses a plasma deposition process with given voltage parameters and Anders teaches that control of voltage and current parameters controls the mode of deposition in a plasma deposition process.

Response to Arguments
Applicant's arguments filed 20 JUL 2022 have been fully considered but they are not persuasive.
Applicant argues (Pages 5-6, based on Points 7-14 of the SEP 2020 Declaration) that a person having ordinary skill in the art would not recognize the presence of general conditions suitable to permit routine optimization of process parameters to arrive at the claimed invention.  Examiner notes that PG 0022 is cited to teach that controlling the presence of certain chemical structures in the deposited film aids in controlling hydrophobicity.  The observation that controlling the relative amount of precursors with desired structures necessarily controls the presence of the desired chemical structures in the deposited film is inherent.  As a result, since controlling for hydrophobicity is desirable and controlling the relative amount of precursors with desires structures inherently controls the presence of desired chemical structures in the deposited film, controlling the relative amount of precursors relative to each other (e.g. a flow rate) is held to be obvious.
Applicant argues (Pages 5-6, based on Points 15-23 of the SEP 2020 declaration) that the portions of the Miller ‘976 reference cited indicate an unpredictability in the combination of precursors and flowrates which would require far more than routine experimentation to arrive at a combination which provides the claimed results of Claims 21 and 24.  Examiner respectfully notes that “[a]bsolute predictability is not a necessary prerequisite to a case of obviousness. Rather, a degree of predictability that one of ordinary skill would have found to be reasonable is sufficient. The Federal Circuit concluded that "[g]ood science and useful contributions do not necessarily result in patentability." PharmaStem Therapeutics, Inc. v. Viacell, Inc., 491 F.3d 1342, 83 USPQ2d 1289 (Fed. Cir. 2007), and more specifically Id. at 1364, 83 USPQ2d at 1304.  See also MPEP 2145.  In the present case, Examiner notes that the prior art teaches the precursors required by the claims, independently provides motivation for optimization of the flow rates and therefore of the flow rate ratio, and teaches a desire to obtain a water contact ratio which overlaps the claims.  Examiner maintains that a person having ordinary skill in the art at the time the invention was made could have reasonably predicted claimed combinations of precursors and flow rates which would have provided the claimed results on the basis of the teachings of the Miller ‘976 reference.
Applicant argues (Page 6, based on Points 3-5 of the MAR 2020 Declaration) that the Miller ‘976 reference is limited to an upper WCA/O of 155 degrees at PG 0035 therein.  Examiner respectfully disagrees, noting that PG 0035 is held to be a preferred embodiment of the Miller ‘976 reference (starting at PG 0032 therein).  Claim 1 of the Miller ‘976 reference discloses a method of depositing the coating which is not limited to the specified ranges and materials discussed in the cited portions of the specification, and further is not limited to a coating angle below 155 degrees.  As such, Examiner maintains that a person of ordinary skill in the art, viewing the totality of the specification which includes the claims, would properly consider the limited materials and ranges disclosed in Miller ‘976 at the cited paragraphs to be a preferred embodiment of the method claimed in Claim 1 thereof.
Applicant argues (Page 6) that Claims 27-28 are patentable over the art of the record.  Examiner agrees that Miller ‘976 does not suggest a pulse width current as discussed in the newly added claims but contends that the other listed parameters are rendered obvious therein.  Upon further search and consideration, Examiner cites Anders in combination with Miller ‘976 to render obvious the pulse width current.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL G MILLER/             Examiner, Art Unit 1712              

/MICHAEL B CLEVELAND/             Supervisory Patent Examiner, Art Unit 1712